DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 3/19/2021 "Restriction Requirement," the 5/11/2021 Response [hereinafter "5/11 Response"] elects, without traverse, GROUP I, (including claims 1-6) for prosecution on the merits. 
Accordingly, claims 7-17 are withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). 
The 3/19/2021 Restriction Requirement is proper, it is maintained, and it is now made Final.
35 U.S.C. § 102 Rejections of the Claims
02.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;

(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. 
03.	Claims 1-6 and 18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Pre-Grant Publication [hereinafter "PGPub"] US 2014/0353154 of a U.S. patent application for inventor "Joshi."
Joshi describes contacts (3a, 3b) comprise a source electrode (S) and a drain electrode (D); that measurements via a sensor device (10) may be carried out by circuitry represented schematically by a meter (6) connected between the contacts (3a, 3b); and a conducting channel (2), positioned above a gate (4), is electrically connected to the contacts (3a, 3b), wherein the conducting channel (2) interacts with a target molecule, and a recognition layer (7), including a recognition material induces a measurable change in the device characteristics upon interaction with the target molecule, the recognition layer (7) positioned between the source electrode (S) and the drain electrode (D) (see paragraphs [0071], [0073]-[0074], [0079], [0092] and figures 2A, 4A).
And Joshi expressly teaches that measurements between source/drain 3a/3b (see, for example, [0071]) are carried out by circuitry schematically represented by meter 6. See, for example, FIG. 2A and [0074].
With respect to the feature added to claim 1, "a drain terminal positioned away from the source terminal, wherein a gap is defined between the source terminal and the drain terminal," absent more, the product Joshi describes 
With respect to claim 2, absent more, wells has a scope including the doping regions forming the Source and drain, and the terminals 3a/3b in Joshi are on wells including the Source and Drain having the dopings making the source and drain.
With respect to claims 3-6, the recitations directed to the target molecule and the catalytic nanoparticle describe features that do not limit the product claimed, but rather the context/manner in which the product would be used. As such they are not limiting. It is noted that the product Joshi describes can be used in this manner—see, for example, the Title and the Abstract, FIG. 2A and [0079] and [0080]. 
With respect to claim 6, moreover, the functionalization layer 7 is on channel two, between the source and drain 3a/3b and results in a change of detected current as the target molecule is detected. 
With respect to claim 18, absent more, the "spacers" 12 "[are] configured to separate[, at least physically,] the [source/drain] terminal[s 3a/3b] from the sensor surface," as new claim 18 recites.
Response to Arguments
04.	The contentions in the 12/7/2021 Response have been fully considered. The contentions, however, are not found persuasive. 

Accordingly, rejecting the claims as being unpatentable is proper and maintained. 
CONCLUSION 
05.	THIS OFFICE ACTION IS MADE FINAL. 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814